Citation Nr: 0209179	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  00-16 320	)	DATE
	)
	)

On appeal from the
Department of Claimants Affairs Regional Office in White 
River Junction, Vermont


THE ISSUE

Whether there was clear and unmistakable error in a September 
25, 1985 rating decision which denied service connection for 
thrombophlebitis of the right leg.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel

INTRODUCTION

The claimant served on active duty for training from April 
1969 to August 1969.  He had additional duty in the National 
Guard until 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in White River 
Junction, Vermont that denied a claim of clear and 
unmistakable error in a September 25, 1985 rating decision, 
which denied service connection for thrombophlebitis of the 
right leg.  RO and videoconference hearings before the 
undersigned Member of the Board on April 3, 2002 have been 
conducted in this case.


FINDINGS OF FACT

1. In a rating decision, dated September 25, 1985, the RO 
denied the claimant's claim for service connection for 
thrombophlebitis of the right leg.  He was notified of 
that decision.  The claimant did not initiate an appeal of 
this rating determination, and the decision became final.

2. The unappealed rating decision of September 25, 1985, was 
reasonably supported by the evidence then of record, and 
was consistent with VA law and regulations then in effect.

3. The claimant's dispute is a disagreement as to how the 
facts were weighed or evaluated and as such has not 
demonstrated that the law and evidence known at that time 
compelled a different conclusion.



CONCLUSION OF LAW

The unappealed rating decision of September 25, 1985, did not 
contain clear and unmistakable error.  38 U.S.C.A. § 5109A 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.105, 3.303 (1985) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

Notwithstanding the foregoing, the United States Court of 
Appeals for Veterans Claims has held that the VCAA, with its 
expanded duties, is not applicable to a motion by a moving 
party for revision or reversal of a Board's decision on the 
basis of clear and unmistakable error (CUE).  See Livesay v. 
Principi, 15 Vet. App. 165 (2001) (en banc).  Although this 
holding pertains to an allegation of CUE against a decision 
by the Board of Veterans' Appeals, the Board determines that 
this judicial construction is equally applicable when the 
issue involves an allegation of CUE against an otherwise 
final decision by the Regional Office.  Id.  Thus, the VCAA 
is not applicable in this case to the claimant's claim.

The claimant contends that the September 25, 1985, RO 
decision which denied service connection for thrombophlebitis 
of the right leg was clearly and unmistakably erroneous.  The 
claimant specifically contends that the evidence in the 
claims file at the time of that decision could only lead to 
the conclusion that his right leg should be service 
connected. 

The claimant did not file an appeal within one year of the 
notification of the rating decision at issue.  Therefore, 
this decision became final and will be accepted as correct in 
the absence of clear and unmistakable error.  38 C.F.R. § 
3.105(a).  (2001).

The regulations provide that clear and unmistakable error is 
a very specific and rare kind of error.  It is the kind or 
error, of fact or of law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for that error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the RO, or the statutory and regulatory 
provisions at the time were incorrectly applied.  Review for 
clear and unmistakable error in a prior RO decision must be 
based on the record and the law that existed when that 
decision was made. Russell v. Principi, 3 Vet. App. 310, 313 
(1992).

The determination regarding clear and unmistakable error must 
be made based on the record and the law that existed at the 
time the decision was made.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994); Russell, 3 Vet. App. at 314.  Evidence that 
was not of record at the time of the decision cannot be used 
to determine if clear and unmistakable error occurred.  
Porter v. Brown, 5 Vet. App. 233 (1993).

For purposes of determining whether clear and unmistakable 
error is present in a prior determination:

(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied,"

(2) the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made," and

(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question. Damrel.

The regulations in effect at the time of the September 25, 
1985 RO decision provided that service connection could be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 [formerly 38 U.S.C.A. §§ 310, 331].  Service connection 
could also be granted for any disease diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1985).

The Board will examine the evidence that was of record at the 
time of September 25, 1985 RO decision to determine whether 
that decision was clearly and unmistakably erroneous.

The claimant's service medical records indicate that the 
claimant was found, upon medical examination dated June 1973, 
to have chronic phlebitis of the left calf present for 10 
months, that could flare up on active duty and be a 
lifethreatening problem.  The claimant's service medical 
records are entirely negative for any complaints of, or 
treatment for, any right leg condition while in service.  
Further, there was no indication in the veteran's service 
medical records that he had sustained any injury in service 
related to any right calf pathology.

An application received from the claimant in September 1984 
included claims for arthritis of both legs and hips, and 
phlebitis of the left leg with ulcer, but no claim for 
phlebitis of the right leg.

Private medical records from Dr. Chrisman G. Schref, dated 
July 1982 through November 1982, show that the claimant was 
diagnosed with, and treated for, chronic venous insufficiency 
of the left leg, a 1 x 1 cm ulcer, and stasis dermatitis.  
There is no mention in these records of the claimant's right 
leg being treated for any condition.

Further records submitted show that the claimant was 
hospitalized for an unrelated medical condition in June 1984, 
however, those records also note that the claimant suffered 
phlebitis in his left calf due to an old injury that left him 
with chronic venous insufficiency with edema and stasis 
ulceration of the left lower extremity.  There is no mention 
of the claimant having any problems with his right leg.

A further record dated August 1984 from that same hospital 
shows that the claimant underwent outpatient treatment for 
chronic phlebitis of the left leg and intermittent stasis 
ulcers, with a quarter size stasis ulcer present on 
examination.  The claimant was not treated at the time for 
any right leg problems.

A statement was received from the claimant in December 1984.  
At that time, he reported decreased mobility due to what he 
believed was arthritis in his hips and knees.  He also noted 
that he had been told that he had chronic venous 
insufficiency in his left leg, and he described the steps he 
took to care for his left leg.  The claimant did not report 
any right leg problems.

The reports of VA outpatient treatment dated November 1984, 
and VA examination dated December 1985, again show that the 
claimant complained of left leg swelling, pain, and 
ulceration that was diagnosed as phlebitis.  The claimant 
also reported an onset of joint pain and stiffness while in 
high school, which he reported he was told was rheumatoid 
arthritis.  The claimant reported that pain was worse in his 
left hip and knee, but also involved his right hip and right 
knee.  There is no other mention of the claimant having 
phlebitis, or any other condition, of the right leg.

A statement from a person who served with the claimant in the 
National Guard, dated February 1985, is of record.  It 
indicates that during annual training in May and June of 
1971, he recalled that the claimant injured his left leg 
while performing duties with his 155 SP Howitzer, when he 
fell and hit the leg on a steel section of the Howitzer.  
That person further indicated that the claimant was treated 
at an Aid Station, and ordered to light duty by the doctors, 
and spent the remainder of the annual training period 
confined to the barracks.  The person also recalled that the 
claimant's left leg was painful, red, and swollen.  The 
person indicated that the claimant continued to have trouble 
with his left leg, and as a result was given a medical 
discharge from the unit in July 1973.

The claimant submitted a statement in February 1985 
consisting of his reported timeline.  This timeline indicated 
that the claimant reported injuring his left leg twice, once 
in May 1971, and once in May 1973, both occurring during 
annual training.  The claimant does not indicate in that 
statement that his right leg was injured in service.

Further private medical records dated October 1974 to January 
1985 show the claimant continued to received periodic 
treatment for his left leg phlebitis, to include treatment 
for ulcers.  None of these records show any treatment the 
claimant underwent at any time for any right leg condition.

The claimant underwent a hearing at the RO in March 1985.  
The results of that hearing indicate, in relevant part, that 
the claimant reported that the onset of his disability was 
when he hit his leg against a piece of steel while on active 
duty for training.  He reported that he was discharged for 
phlebitis, and had been treated continuously for this since 
discharge.  The claimant reported only problems with his left 
leg, however, he indicated that a doctor had told him that he 
should wear a support stocking on his right leg as well, 
because he had a bilateral condition whereby the varicose 
veins in the right leg are affected because of the phlebitis 
in the left leg.  The claimant indicated that, when he fell, 
he hit his left leg just above the ankle on the outside.

A rating decision dated May 1985 granted service connection 
for thrombophlebitis of the left leg at a 30 percent 
evaluation.

A letter dated March 1985, from David B. Pilcher, M.D., is 
also of record.  The doctor noted that the claimant reported 
that he fell and injured his lateral leg in 1971, that he was 
diagnosed with thrombophlebitis, and has had leg swelling 
since that time, has had to wear bandages, and has developed 
stasis ulcers.  The doctor noted that the claimant had stasis 
pigmentation in the lower leg, and that there were many 
superficial slightly pitting scars on both legs but mostly on 
the left leg, and there was some stasis pigmentation at the 
medial malleolus.  The examiner found that the claimant had 
postphlebitic syndrome, left leg greater than the right leg, 
dating back to an injury in the military in 1971.  The 
examiner noted that this was aggravated by the standing 
required by his job, and he recommended that the claimant 
seek a form of employment that did not require prolonged 
standing.

A letter dated January 1985 is also of record from Randall H. 
Travis, M.D..  He noted that he had seen the claimant in 
December 1984, at which time the claimant reported that he 
had chronic venous insufficiency of the left leg, with 
recurrent episodes at 6 month intervals of redness, 
tenderness, and swelling of the left leg only, lasting about 
two weeks.  He indicated that for the past four years, he has 
had recurrent ulcers of both legs and presently has an ulcer 
of the left leg which has been present for nine months.  He 
also reported complaints of painful hips and hands of 20 
years duration.  The doctor noted that the left leg was 
edematous, with brown stasis pigmentation, some brawny edema, 
multiple scarred pigmented depressions, at about eight 
centimeters above the left lateral malleolus.  There was a 
four-centimeter ovoid ulcer with a necrotic appearance.  The 
right leg had some superficial varicosities and some brown 
pigmentation, with multiple scarred pits, but no edema or 
ulcers.  The doctor diagnosed the claimant with 
phlebothrombosis of the lower extremities bilaterally with a 
chronic varicose ulcer on the left and chronic venous 
insufficiency on the left.

An outpatient treatment record dated September 1985 shows 
that the claimant continued to receive treatment for his left 
leg, but also reported that he had been having problems with 
his right leg for the past year and a half, and felt he 
currently had the same symptomatology in that leg that he had 
in the left leg 10 years ago.  Upon examination, both lower 
extremities had dry flaky skin, white with multiple 
superficial ulcers on both legs, the left greater than the 
right.  The claimant was diagnosed with a history of 
thrombophlebitis, with continuing problems, and now problems 
with the right leg.

A rating decision dated September 25, 1985, denied the 
claimant service connection for his right leg, on the basis 
that service connection was granted for the left leg on a 
traumatic basis, due to injury while on active duty for 
training, and there was no evidence of trauma to the 
claimant's right leg while in service, and no basis for a 
finding that the later-appearing disease of the right leg was 
related to service, or to the claimant's service connected 
left leg disability.  The left leg disability was rated 60 
percent in this rating action.

Again, for a claim of CUE to be maintained, it must be shown 
that either the correct facts, as they were known at the 
time, were not before the Board, or the statutory and 
regulatory provisions at the time were incorrectly applied.  
Further, the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made.  There has been no 
argument presented by the claimant to indicate that the 
correct facts, as they were known at the time, were not 
before the Board.  The claimant has not alleged that there 
are any facts missing from the claims file, instead, he has 
consistently argued that the facts as they are in the claims 
file clearly indicate that he should have been entitled to 
service connection for his right leg.  It appears that the 
claimant is arguing that the RO improperly evaluated and 
interpreted the evidence of record.  This allegation does not 
fit the definition of a viable CUE claim.  Specifically, as 
noted above, in Damrel v. Brown, 6 Vet. App. 242 (1994), the 
Court held that the argument that the RO misevaluated and 
misinterpreted the evidence available to it at the time of 
the final prior determination (reweighing of the evidence) is 
not the type of administrative error reversible under 
38 C.F.R. § 3.105(a) (2001).  

As to the question of misapplication of the statutory and 
regulatory principles, the Board again notes that service 
connection, at that time and through the present time, 
requires the finding of a current disability, an incident or 
injury in service, and a link between the disability and the 
incident of service.  The claimant's application for service 
connection for a right leg injury was denied in September 
1985 not because the veteran was not found to have a 
disability in his right leg, but because the claimant was 
found to not have sustained an injury to his right leg during 
his brief active service.  As all the evidence of record at 
the time, including the claimant's statements, and the 
statement of a person who served with the claimant, indicate 
that, during the incident that was conceded to have caused 
the claimant's left leg injury, only the claimant's left leg 
was injured, and not his right leg.  It is reasonable, and 
not a clear and unmistakable error about which reasonable 
minds could not differ, for the RO to have found that the 
claimant did not suffer an injury in service.  While a 
doctor's statement dated March 1985 does relate both the 
claimant's leg disabilities to the injury the claimant 
received in the military, that opinion is clearly based on 
the history as reported by the claimant, not on the evidence 
of record in the claims file, which does not show any injury 
to the veteran's right leg in service, and only shows right 
leg thrombophlebitis occurring over 10 years following the 
veteran's injury to his left leg.  Further, there was no 
competent medical evidence submitted at that time linking the 
claimant's right leg disability to his service connected 
disability, therefore, there was no basis at that time to 
grant service connection on a secondary basis.  As such, the 
Board finds that the RO did not incorrectly apply the 
statutes and regulations.  Further, the RO's finding that the 
veteran's right leg thrombosis was not linked to the 
veteran's service was reasonable, and not a clear and 
unmistakable error about which reasonable minds could not 
differ.

Accordingly, the Board finds that a September 25, 1985 RO 
decision which denied service connection for thrombophlebitis 
of the right leg is not clearly and unmistakably erroneous 
and the claimant's petition is denied.


ORDER

The claimant's application for revision of the September 1985 
rating decision based on clear and unmistakable error is 
denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Claimants Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Claimants 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

